Judgment, insofar as it convicts defendant of the violation of section 1897 of the Penal Law, is unanimously reversed on the facts and on the law, the second count in the information dismissed, and the judgment otherwise affirmed. The proof did not establish beyond a reasonable doubt that defendant was in the possession of a dangerous weapon. Since the sentence was suspended with reference to both counts of the information, the conviction and sentence need not otherwise be disturbed. Concur — Breitel, J. P., M. M. Frank, Valente, McNally and Stevens, JJ. [See 6 A D 2d 1007.]